RESOLUCIÓN
I
La Regla 40 del Reglamento de este Tribunal dispone:
Regla 40. Forma de los escritos; copias
(a) Todo escrito que se presente a este Tribunal se hará en maquinilla tipo “pica” o mayor, a doble espacio, en papel tamaño legal (8%" x 14") por un solo lado del papel con un margen izquierdo no menor de 1 y¿' y margen derecho no menor de V2", y no se coserá con alambres.
(b) Cualquier documento que forme parte de un apéndice debe cumplir estrictamente con el inciso (a) anterior, ex-cepto que se permitirá fotocopiar documentos originales a *671espacio sencillo siempre y cuando dichas copias sean clara-mente legibles y cumplan con los demás requisitos adapta-bles de dicho inciso (a).
(c) La presentación de todo documento a este Tribunal se hará en original y nueve copias claramente legibles, que po-drán ser de mimeógrafo, fotocopias o de máquinas reproduc-toras de eficiencia análoga. No se aceptarán copias carbón bajo ninguna circunstancia. Será deber del Secretario velar por la estricta observancia de esta disposición, y en su caso tomar las medidas correctivas que dispone la Regla 8(d). Se hará excepción del legajo o expediente a que se refiere la Regla 35, que podrá elevarse en original solamente, y la trans-cripción de evidencia, que se elevará en original y tres copias.
■ (d) Cuando estas reglas disponen el número máximo de páginas para un escrito, no se deben presentar en exceso de dicho máximo. El Tribunal no concederá excepciones, ex-cepto mediante una moción justificativa con razones especí-ficas y no con meras generalizaciones.
(e) El Secretario no aceptará ni permitirá que se pre-sente un memorando de autoridades separado en apoyo de un escrito. Las autoridades pertinentes deben siempre incor-porarse y discutirse dentro del cuerpo de los respectivos es-critos.
No obstante los claros términos de dichas disposiciones, hemos observado que con inusitada frecuencia numerosos re-cursos y escritos que se presentan incumplen los requisitos de dicha Regla 40 y de aquellas que específicamente se refieren a recursos de jurisdicción original (Regla 14), solicitudes de certiorari (Regla 21), solicitudes de certificación (Regla 24), y lo concerniente a los apéndices (Regla 34).
Advertimos, además, que todo escrito debe acreditar feha-cientemente la jurisdicción de este Tribunal haciendo una re-lación de los trámites observados y presentando ante nos todos aquellos documentos necesarios que permitan una corrobora-ción efectiva de la misma. Así, deberá acompañarse con el re-curso copia de la sentencia, de su notificación y archivo y en aquellos casos en que se interponga moción de reconsideración y solicitud de determinaciones de hecho adicionales, también *672se acompañará copia de las mismas donde aparezca clara-mente la fecha de presentación en Secretaría y notificación a las otras partes. Asimismo, cuando un tribunal de instancia actúe sobre una moción de reconsideración deberá acreditarse tal hecho mediante copia de la orden de que se trate o del seña-lamiento que se hiciere, si alguno.
El incumplimiento de éstas y cualesquiera otras disposi-ciones del Reglamento de este Tribunal acusa desconocimiento de las mismas, cuando no su negligente o voluntaria desobe-diencia. Además, entre los muchos asuntos ante nos, dificulta la lectura y análisis de los recursos y promueve dilaciones in-debidas, trámites adicionales y gastos innecesarios.
HH
Este Tribunal apercibe y notifica por este medio a todos los abogados que requerirá el más estricto cumplimiento de las citadas disposiciones. Véanse Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975), y Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984). Se instruye al personal de la Secretaría General que a partir del 1ro de enero de 1986 proceda de conformidad con la Regla 8 (d) de nuestro Reglamento, que dispone:
(d) El Secretario velará porque todos los escritos que se presenten al Tribunal cumplan con las disposiciones de este Reglamento. Cuando cualquier escrito no cumpla con dichas disposiciones, el Secretario anotará el hecho de su presenta-ción, pero lo devolverá (reteniendo sólo una copia) con un señalamiento de las deficiencias encontradas, que podrán co-rregirse dentro del término jurisdiccional.
Remítase copia al Colegio de Abogados, al Director Ad-ministrativo de los Tribunales para su difusión a través de lós diferentes centros judiciales, y publíquese en el tablón de edic-tos en el vestíbulo de este Tribunal.
*673Lo acordó el Tribunal y certifica el Secretario General In-terino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino